      Case 1:17-cv-02237-CCC-CA Document 71 Filed 03/02/21 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BASHEEM SMALLS,                            :   CIVIL ACTION NO. 1:17 -CV-2237
                                           :
                   Plaintiff               :   (Judge Conner)
                                           :
             v.                            :
                                           :
C.O. SASSAMAN, et al.,                     :
                                           :
                   Defendants              :

                                 MEMORANDUM

      Plaintiff Basheem Smalls (“Smalls”), an inmate who was housed at all

relevant times at the Federal Correctional Institution, Allenwood, Pennsylvania

(“FCI-Allenwood”), commenced this action pursuant to Bivens v. Six Unknown

Fed. Narcotics Agents, 403 U.S. 388 (1971).1 (Doc. 1). The sole remaining defendant

is correctional officer Aaron Sassaman.2 Defendant moves for summary judgment

pursuant to Federal Rule of Civil Procedure 56. (Doc. 45). For the reasons set forth

below, the court will grant defendant’s motion.




      1
          In Bivens, the United States Supreme Court created a federal tort
counterpart to the remedy created by 42 U.S.C. § 1983 as it applies to federal
officers.
      2
        On September 26, 2016, the court granted in part and denied in part
defendants’ partial motion to dismiss and for summary judgment. (See Docs. 40,
41). The only remaining claim is an Eighth Amendment claim against defendant
Sassaman based on an inappropriate touching during a use of force incident.
      Case 1:17-cv-02237-CCC-CA Document 71 Filed 03/02/21 Page 2 of 9




I.    Factual Background & Procedural History3

      On August 23, 2016, Smalls was placed into cell number 112 in the Special

Housing Unit (“SHU”) at FCI-Allenwood. (Doc. 50, Statement of Material Facts

(“SMF”), ¶ 1). At approximately 7:04 p.m., defendant Sassaman and other staff

members began placing Smalls into ambulatory restraints. (Id. at ¶ 2). Staff first

held Smalls’ left arm and removed the rear cuff to prepare to move him face first

against the wall to minimize staff assault or exposure to bodily fluids. (Id. at ¶¶ 3-4).

Staff members removed the top half of Smalls’ jumpsuit, his t-shirt, and then the

bottom half of his jumpsuit. (Id. at ¶¶ 5-6). As the bottom half of Smalls’ jumpsuit

was being removed, he became noncompliant, allowed his body to “go limp”, and

allowed himself to fall face down on the floor. (Id. at ¶ 7). Staff attempted to

carefully lower Smalls to the floor. (Id. at ¶ 8). While Smalls was face down on the

floor, staff members removed the remainder of his clothing, including his

underwear. (Id. at ¶ 9).



      3
         Local Rule 56.1 requires that a motion for summary judgment pursuant to
Federal Rule of Civil Procedure 56 be supported “by a separate, short, and concise
statement of the material facts, in numbered paragraphs, as to which the moving
party contends there is no genuine issue to be tried.” LOCAL RULE OF COURT 56.1.
A party opposing a motion for summary judgment must file a separate statement of
material facts, responding to the numbered paragraphs set forth in the moving
party’s statement and identifying genuine issues to be tried. Id. Unless otherwise
noted, the factual background herein derives from defendant’s Rule 56.1 statement
of material facts and supporting exhibits. (Docs. 50, 50-1). Smalls did not file a
response to defendant’s statement of material facts. The court accordingly deems
the facts set forth by defendant Sassaman to be undisputed. See LOCAL RULE OF
COURT 56.1. See also (Doc. 55 ¶ 3; Doc. 58 ¶ 3; Doc. 64 ¶ 3; Doc. 66 ¶ 3; Doc. 69 ¶ 3;
Doc. 70 ¶ 4) (advising Smalls that failure to file a responsive statement of material
facts would result in the facts set forth in defendant’s statement of material facts
being deemed admitted).
      Case 1:17-cv-02237-CCC-CA Document 71 Filed 03/02/21 Page 3 of 9




      In accordance with established practice and policy, Smalls’ one-piece

jumpsuit was removed so he could be placed in paper clothing before being placed

into ambulatory restraints. (Id. at ¶ 10). Paper clothing allows inmates to walk in

the cell while in ambulatory restraints, which they are unable to do while wearing

the one-piece jumpsuit. (Id. at ¶ 11). Paper clothing is also utilized to safeguard the

inmate because it rips easily and cannot be manipulated. (Id. at ¶ 12).

      At approximately 7:05:46 p.m., staff prepared to put paper boxers on Smalls.

(Id. at ¶ 13). The placement of paper boxers is typically done while the inmate is

standing and facing the wall. (Id. at ¶ 14). When staff began placing the paper

boxers on Smalls, he was on the ground because he was acting noncompliant. (Id.

at ¶ 15). Defendant Sassaman attempted to place the paper boxers on Smalls and

slide them up and under his body. (Id. at ¶ 16). Smalls continued to be

uncooperative and the paper boxers ripped. (Id.) Defendant Sassaman and other

staff then waited for a new pair of paper boxers to be delivered to the cell. (Id. at ¶

17). While they were waiting, defendant Sassaman covered Smalls with the

remaining paper clothing. (Id.) Both of defendant Sassaman’s hands stayed on the

paper boxers at all times. (Id. at ¶ 18). Because Smalls continued to be

noncompliant, defendant Sassaman crossed Smalls’ legs, which is a law

enforcement control technique to prevent an inmate from kicking or injuring staff.

(Id. at ¶ 19). Both of defendant Sassaman’s hands were used to restrain Smalls and

were nowhere near Smalls’ genitalia. (Id. at ¶ 20). Other staff members then

proceeded to place a blue paper top on Smalls while they waited for the new paper

boxers. (Id. at ¶¶ 21-22). During this time, Smalls remained noncompliant and on
                                           3
       Case 1:17-cv-02237-CCC-CA Document 71 Filed 03/02/21 Page 4 of 9




the ground. (Id. at ¶ 22). Staff maintained control over Smalls to avoid injury. (Id.

at ¶ 23). Both of defendant Sassaman’s hands stayed at Smalls’ ankles in a control

technique. (Id. at ¶ 24). Defendant Sassaman’s hands were never near Smalls’

lower half. (Id. at ¶ 25).

       At approximately 7:09 p.m., a second pair of paper boxes were delivered to

the cell. (Id. at ¶ 26). While using both free hands, defendant Sassaman and

another officer placed the paper boxers over Smalls’ ankles while his legs were bent

in the control technique. (Id. at ¶ 27). Staff straightened both of Smalls’ legs and

lifted him up in order to move the paper boxers on the upper half of Smalls’ legs

and buttocks area. (Id. at ¶ 28). Once the paper boxers were securely on, Smalls

was placed back into a cross-legged control technique and staff began to place him

in ambulatory restraints. (Id. at ¶¶ 29-30).

       A complete set of ambulatory restraints allows an inmate to be ambulatory,

providing him the opportunity to move around the cell, eat, and use the restroom.

(Id. at ¶ 34). Staff members first placed leg restraints on Smalls and a cuff key was

used to double-lock them. (Id. at ¶ 30). Smalls was lifted to his knees and staff

attempted to stand him up, but he was noncompliant, uncooperative, and dead

weight. (Id. at ¶ 31). Due to Smalls’ noncompliance, staff had to lift his full body

weight and place him against the wall. (Id. at ¶ 32). Staff placed a belly chain

around Smalls’ waist in order to secure restraints to the hand restraints. (Id. at ¶

33). While maintaining control of Smalls, the officers switched arm and body

control and turned Smalls around to complete the application of ambulatory

restraints. (Id. at ¶ 35). Smalls continued to be uncooperative, and staff had to
                                           4
      Case 1:17-cv-02237-CCC-CA Document 71 Filed 03/02/21 Page 5 of 9




move his arms from his sides to the front of his body in order to place the handcuffs

on him. (Id. at ¶ 36). During this procedure, the officers realized that the handcuffs

were not functioning properly, and that new handcuffs were needed. (Id. at ¶ 37).

Defendant Sassaman then left the cell to get new restraints. (Id.) An officer

returned with a new set of hand restraints and they were applied behind the first

set. (Id. at ¶¶ 38-39). The new handcuffs were double-locked, which prevents

inmates from manipulating handcuffs to escape or to tighten them and hurt

themselves. (Id. at ¶ 40). The first set of handcuffs were removed from Smalls, the

belly chain was adjusted and secured to the new handcuffs, and the excess belly

chain was secured to Smalls’ side with a lock. (Id. at ¶¶ 41-43).

      At approximately 7:20:03 p.m., Smalls and all staff exited the cell. (Id. at ¶ 44).

Smalls was moved to another cell in the SHU that had a toilet, sink, shower, bed,

and bedding. (Id.)

      At no time did Smalls exhibit any signs of distress on the video. (Id. at ¶ 45).

      Discovery has concluded and defendant Sassaman now moves for summary

judgment. Smalls failed to respond to defendant’s motion and the time for

responding has now passed.4 Therefore, the motion is deemed unopposed and ripe

for resolution.




      4
         On numerous occasions, Smalls was directed to file a brief in opposition to
defendant’s motion for summary judgment and was admonished that failure to file
an opposition brief would result in defendant’s motion being deemed unopposed.
(Docs. 55, 58, 64, 66, 69, 70) (citing M.D. PA. LOCAL RULE OF COURT 7.6). (See also
Doc. 4, Standing Practice Order in Pro Se Plaintiff Cases, at 2).
                                           5
       Case 1:17-cv-02237-CCC-CA Document 71 Filed 03/02/21 Page 6 of 9




II.    Legal Standard

       Through summary adjudication the court may dispose of those claims that do

not present a “genuine issue as to any material fact” and for which a jury trial

would be an empty and unnecessary formality. See FED. R. CIV. P. 56(a). The

burden of proof is upon the non-moving party to come forth with “affirmative

evidence, beyond the allegations of the pleadings,” in support of its right to relief.

Pappas v. City of Lebanon, 331 F.Supp.2d 311, 315 (M.D. Pa. 2004); FED. R. CIV. P.

56(e); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). This evidence

must be adequate, as a matter of law, to sustain a judgment in favor of the non-

moving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250-57 (1986);

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587-89 (1986); see

also FED. R. CIV. P. 56(a), (e). Only if this threshold is met may the cause of action

proceed. Pappas, 331 F.Supp.2d at 315.

III.   Discussion

       Smalls contends that defendant Sassaman violated his Eighth Amendment

rights by inappropriately touching him during a use of force incident. The Eighth

Amendment protects prisoners from cruel and unusual punishment. See Hudson v.

McMillian, 503 U.S. 1, 5 (1992); see also U.S. CONST. amend. VIII. To prevail on an

Eighth Amendment claim, an inmate must show: (1) a deprivation that is objectively

sufficiently serious; and, (2) “a sufficiently culpable state of mind” of the defendant

official. Farmer v. Brennan, 511 U.S. 825, 834 (1994).

       The United States Court of Appeals for the Third Circuit has recognized that

sexual abuse of an inmate by a corrections officer may violate the Eighth
                                            6
      Case 1:17-cv-02237-CCC-CA Document 71 Filed 03/02/21 Page 7 of 9




Amendment. Drumgo v. Kuschel, 811 F. App’x 115, 118 (3d Cir. 2020) (citing Ricks

v. Shover, 891 F.3d 468, 473 (3d Cir. 2018)). When analyzing a prison sexual abuse

claim, as with other Eighth Amendment claims, there is both an objective and

subjective prong. See Ricks, 891 F.3d at 474. With respect to the objective prong, a

plaintiff must establish an objectively serious sexual contact. See id. at 478. “[A]

pattern of harassment and sexualized touching may . . . clearly be considered

objectively cruel and unusual” such that it violates the Eighth Amendment. Id. at

477. As to the subjective prong, the official must have acted with a culpable state of

mind—either without a legitimate penological purpose or with malice for the

purpose of causing harm. See id. at 475.

      Here, defendant Sassaman’s actions clearly do not rise to the level of an

Eighth Amendment violation. Only minor, appropriate physical contact occurred

when defendant Sassaman was placing Smalls in paper clothing prior to his

placement in ambulatory restraints. Smalls has failed to present any evidence

demonstrating objectively serious sexual contact. Indeed, there is no evidence of

any sexual touching whatsoever—only inadvertent contact during an effort to

clothe Smalls. There is no evidence to suggest that defendant Sassaman’s actions

constituted sexual harassment or touching let alone a pattern of such misconduct.

See Ricks, 891 F.3d at 474. Because Smalls’ claim rests on a single incident of

alleged abuse, he must demonstrate that his contact with defendant Sassaman on

August 23, 2016, was so “severe or serious” as to be “‘repugnant to the conscience of

mankind.’” Ricks, 891 F.3d at 475 (quoting Hudson, 503 U.S. at 10). After careful

consideration of the record, including the video evidence, the court concludes that
                                           7
      Case 1:17-cv-02237-CCC-CA Document 71 Filed 03/02/21 Page 8 of 9




Smalls failed to establish that the incident was objectively, sufficiently severe. See,

e.g., McIntyre v. Kellinger, 741 F. App’x 891, 892-93 (3d Cir. 2018) (holding that

incident in which defendant dragged his hands down inmate’s buttocks, gripped his

buttocks, patted his thighs, and whispered in a sexual manner during a pat-down

search was not objectively severe or serious under the Eighth Amendment).

       Second, with respect to the subjective prong, the record demonstrates that

placing inmates in paper clothing prior to ambulatory restraints protects inmates

and allows them walk freely and, thus, is designed to serve a legitimate penological

interest. It follows that any contact by defendant with Smalls’ genitalia was purely

incidental to a legitimate penological purpose. Even if defendant Sassaman

unintentionally touched Smalls during this single incident, there is no evidence in

the record indicating that defendant Sassaman placed Smalls in paper clothing “as

a pretext to sexually arouse or gratify himself.” Watson v. Wingard, 782 F. App’x

214, 217 (3d Cir. 2019); see also Ricks, 891 F.3d at 476 (where prison official’s contact

with inmate genitalia is incidental to legitimate official duties, then it is less likely

that action was undertaken “to arouse or gratify the officer or humiliate the

inmate”) (citation omitted).

       Where events at issue have been captured on videotape, the court must

consider that videotaped evidence in determining whether there is any genuine

dispute as to material facts. See Scott v. Harris, 550 U.S. 372, 380-81 (2007). The

court must view the facts in the light depicted by the videotape. See id. (relying on

a videotape in assessing summary judgment evidence and admonishing that the

lower court “should have viewed the facts in the light depicted by the videotape.”).
                                             8
      Case 1:17-cv-02237-CCC-CA Document 71 Filed 03/02/21 Page 9 of 9




      As stated, Smalls asserts that when he was in the SHU holding cell,

defendant Sassaman placed him in paper clothing, ripped the paper underwear,

and inappropriately touched him in the genital and anal areas. (Doc. 1 ¶ 20). A

review of the video footage clearly shows that defendant Sassaman’s actions were

reasonable and justified. It is clear that when defendant Sassaman was placing

Smalls in the paper underwear, he used the necessary force to subdue him and pull

the underwear on Smalls’ body. Any inadvertent contact or touching was

incidental to a legitimate penological purpose. No rational trier of fact could view

the video footage and find that defendant Sassaman’s actions were without a

legitimate penological purpose. Therefore, defendant Sassaman is entitled to

summary judgment on the Eighth Amendment claim.

IV.   Conclusion

      The court will grant defendant Sassaman’s motion (Doc. 45) and enter

summary judgment in his favor. An appropriate order shall issue.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania

Dated:       March 2, 2021
